DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. §112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that § 112(f) (pre-AIA  §112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.
Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action.


(A)    The claim uses a non-structural terms “module”, "unit" as a generic placeholders for "means" (see also MPEP 2181 (l)(A));
(B)    The terms “module”, "unit" are coupled with functional language: generates, for calculating, configured to; and
(C)    Sufficient structure to achieve the function has not been recited and the generic placeholder is not preceded by a structural modifier.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 

Claim limitations: Claim 1: “node voltage generating module generates”; Claim 5: “brightness feature value obtaining unit.. for calculating”, “de-gamma unit is configured to”, “APL acquiring unit is configured to”, “node voltage acquiring unit is configured to” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (USPN 2008/0142827 A1) in view of Kim (USPN 2015/0154913 A1).

As to claim 1, Choi teaches a pixel driving system for AMOLED display device, comprising
a sub-pixel driving circuit and a node voltage generating module electrically connected to the sub-pixel driving circuit (see at least figs. 1, 2, 5, 6);

a gate of the first TFT is connected to a scanning signal (see at least figs. 2 & 6: gate of M1 connected to Sn), a source of the first TFT is connected to a data signal voltage (see at least figs. 2 & 6: source of M1 connected to Dm), and a drain of the first TFT is electrically connected to a first node (see at least figs. 2 & 6: drain of M1 connected to 1st node); 
a gate of the second TFT is electrically connected to the first node (see at least figs. 2 & 6: gate of M2 connected to 1st node), a drain of the second TFT is connected to a power supply positive voltage (see at least figs. 2 & 6: drain of M2 connected to ELVDD), and a source of the second TFT is electrically connected to a second node (see at least figs. 2 & 6: source of M2 connected to 2nd node); 
a gate of the third TFT is connected to the scanning signal (see at least figs. 2 & 6: gate of M3 connected to Sn), a source of the third TFT is electrically connected to the node voltage generating module (see at least figs. 2 & 6: source of M3 connected to Vref), and a drain of the third TFT is electrically connected to a second node (see at least figs. 2 & 6: drain of M3 connected to 2nd node); 
two ends of the capacitor are respectively connected to the first node and the second node (see at least figs. 2 & 6: ends of Cst connected to 1st node and 2nd node); 
an anode of the organic light-emitting diode is electrically connected to the second node (see at least figs. 2 & 6: anode of OLED connected to 2nd node), and a cathode of the 
wherein the first TFT is one of an N-type TFT and a P-type TFT, and the third TFT is the same one of the N-type TFT and the P-type TFT as the first TFT (see at least figs. 2 & 6: M1, M2, and M3 are all N-type TFTs).

    PNG
    media_image1.png
    705
    637
    media_image1.png
    Greyscale

Choi does not directly wherein the node voltage generating module is inputted with the a red-green-blue display data for processing the red-green-blue display data, obtaining an APL value of a current frame of the AMOLED display device, and according to the APL value of the current frame of the AMOLED display device and a preset node voltage calculation formula, the 
Kim teaches wherein the node voltage generating module is inputted with the a red-green-blue display data for processing the red-green-blue display data, obtaining an APL value of a current frame of the AMOLED display device, and according to the APL value of the current frame of the AMOLED display device and a preset node voltage calculation formula, the node voltage generating module generates a corresponding node voltage and outputting to the second node (see at least figs. 2, 3, 7, 9, 10 and [0099] “APL calculated from the input image data Ri, Gi and Bi”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the APL and node voltage calculations of Kim into Choi in order to reduce the degradation of a driving transistor caused by being driven for a long period of time (see at least Kim [0011]).

As to claim 9, the combination of Choi and Lee teach the pixel driving system for AMOLED display device according to claim 1 (see above rejection), wherein the first TFT and the third TFT are both N-type TFTs (see Choi at least figs. 2 & 6: M1, M2, and M3 are all N-type TFTs).

As to claim 10, the combination of Choi and Lee teach a driving method for an AMOLED display device, which is applied to the pixel driving system of the AMOLED display device as claimed in claim 1 (see above rejection), comprising steps of:
st node and Kim at least figs. 2-4 and 7); 
a node voltage generating module obtains an APL value of a current frame of an AMOLED display device by processing a red-green-blue display data (see Kim at least figs. 2, 3, 4, 7, 9, 10 and [0099] “APL calculated from the input image data Ri, Gi and Bi”); 
the node voltage generating module generates a corresponding node voltage according to the APL value of the current frame of the AMOLED display device and a preset node voltage calculation formula, and outputting to a second node (see Kim at least figs. 2, 3, 4, 7, 9, 10);
step S2, entering the light-emitting display stage, wherein the scanning signal controls the first TFT and the third TFT to be turned off, due to the coupling effect of a capacitor, a voltage difference between the first node and the second node remains unchanged, a power supply positive voltage charges the second node, and the organic light-emitting diode emits a light (see Kim at least figs. 2, 3, 4, 7, 9, 10).

Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the 35 USC § 112 issues are resolved.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record teach “the pixel driving system for AMOLED display device according to claim 1, wherein the node voltage calculation formula is:

    PNG
    media_image2.png
    129
    505
    media_image2.png
    Greyscale

wherein, Vcm is a node voltage, Vmin is a preset first voltage, Vmax is a preset second voltage, APL Is the APL value of the current frame of the AMOLED display device, and APL_L is a preset first APL threshold, APL_H is a preset second APL threshold, the first voltage is less than the second voltage, and the first APL threshold is less than the second APL threshold.”

Note claims 3-8 are dependent on at least claim 2 which contains the allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L ZUBAJLO whose telephone number is (571)270-1551.  The examiner can normally be reached on Monday - Thursday 10 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JENNIFER L ZUBAJLO/Examiner, Art Unit 2623                                                                                                                                                                                                        1/28/21

		/AMARE MENGISTU/                           Supervisory Patent Examiner, Art Unit 2623